Title: To George Washington from Bryan Fairfax, 1 January 1773
From: Fairfax, Bryan
To: Washington, George



Dear Sir,
Towlston January the 1st 1773

Mr Muir has sent me an Account of the Charges on the protested Bill which has run up very high. As it will be very inconvenient to me to go from home at this time I have inclosed a half Sheet indorsed on which I shall be obliged to You to have drawn the Set of Bills payable to me, and delivered to the person Mr Muir may send for them. You may have a Mortgage on any of my Lands as a Security till the repayment of the whole money which shall be done from the Sale of the Land in which Mr W. Washington is concerned either at once or in small Payments as I happen to receive it. We had an Expectation of receiving £500 pensylvania Money each before this time, but according

to Custom have been disappointed. I am Dr Sir Yr most obedt Servt

Bryan Fairfax

